Citation Nr: 1545941	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for benign prostatic hypertrophy.

2.  Entitlement to service connection for benign prostatic hypertrophy (claimed as an enlarged prostate), to include as due to in-service herbicide exposure. 

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2014 and before the undersigned Veterans' Law Judge (VLJ) in June 2015.  Transcripts of those proceedings have been associated with the claims file.

The issues of entitlement to SMC based on the need for aid and attendance and entitlement to service connection for hepatitis C and benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for benign prostatic hypertrophy was denied in an August 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.
2.  Evidence received since the final August 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's claim for service connection for benign prostatic hypertrophy is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final August 2007 rating decision is new and material; the criteria to reopen the claim for benign prostatic hypertrophy have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board reopened the Veteran's petition to reopen his claim for benign prostatic hypertrophy, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
Service connection for benign prostatic hypertrophy was initially denied in an August 2007 rating decision, on the basis that there was no evidence that the condition occurred in or was otherwise related to active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, while additional medical evidence was received within the appeal period, that evidence was not material to the basis of the August 2007 denial.  As such, the August 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In June 2010, the Veteran filed a claim for an enlarged prostate.  The AOJ did not recharacterize the Veteran's claim as a petition to reopen the previously denied claim but instead denied the Veteran's claim on the merits.  As the Board finds that new and material evidence has been received, there is no prejudice to the Veteran in the Board adjudicating the Veteran's petition to reopen in the first instance.

Evidence received since the last final denial of the Veteran's claim in August 2007 includes additional VA treatment records and examination reports, as well as the Veteran's testimony at the November 2014 and June 2015 hearings.  All the evidence is new, in that it was not previously of record at the time of the August 2007 rating decision.  Furthermore, the Veteran's testimony is material because it related to his in-service herbicide exposure and post-service prostate symptomatology.  As this evidence goes to the previously unestablished element for service connection, a nexus between the Veteran's current benign prostatic hypotrophy and active service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for benign prostatic hypotrophy is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for benign prostatic hypotrophy is reopened.

REMAND

Initially, the Board finds that there is outstanding evidence pertinent to the pending appeals.  

A January 2015 VA treatment record indicated that the Veteran was scheduled for a follow-up urology appointment on January 7, 2015.  The most recent VA treatment records do not document that appointment.  Additionally, the record indicates that the Veteran was admitted to a VA facility from December 22, 2014 to December 31, 2014.  While the record contains a January 2, 2015 discharge summary, the relevant in-patient treatment records have not been associated with the record.  

With regard to private treatment, on an October 1999 VA Form 21-4142, the Veteran indicated that he received a physical from a Dr. Beidleman.  To date, the treatment records from the aforementioned provider have not been associated with the record.  As they may contain relevant evidence on remand they should be obtained.  

Additionally, the record contains conflicting information regarding whether the Veteran receives Social Security Administration (SSA) disability benefits.  VA treatment records repeatedly note that the Veteran has received SSA disability since the 1990s.  However, an August 2007 SSA inquiry indicated that no disability determination had been made.  Accordingly, on remand VA should obtain any available SSA records pertaining to any disability claim by the Veteran.  

With regard to the Veteran's claims for benign prostatic hypertrophy and entitlement to SMC based on the need for aid and attendance, the Board finds the VA examination reports of record are inadequate for adjudicating the claims.  

The Veteran was provided VA aid and attendance examination in March 2010.  However, that examination report did not address the December 2007 statement from Dr. Barrenechea indicating that, due to his disabilities, the Veteran required the aid and attendance of another person to protect himself from the hazards of daily living.  The January 2015 supplemental statement of the case (SSOC) also relied, in part, on a March 2013 examination report, however, that report only addressed disabilities related to the Veteran's diabetes and did not specifically address the criteria for aid and attendance.  Accordingly, neither examination report is adequate for adjudicating the claim.  

With regard to the Veteran's benign prostatic hypertrophy, multiple VA examination reports indicated that the Veteran was diagnosed with benign prostatic hypertrophy; however, none of the examination reports addressed the etiology of condition.  Accordingly, the examination reports are inadequate for adjudicating the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate).  

To date, the Veteran has not been provided a VA examination regarding his claim for hepatis C.  Generally, a VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran contends that he contracted hepatitis C from donating blood and receiving air gun injections during active service.  The Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C through jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).  While the Veteran has not completed the Risk Factors for Hepatitis Questionnaire, the record indicates that the Veteran may have had other in-service risk factors, including high-risk sexual activity.  Specifically, on a June 2001 PTSD screening questionnaire the Veteran reported in-service sexual trauma.  Under these circumstances, an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis C, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records from January 2015 to present, as well as any outstanding in-patient treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include the Dr. Beidleman.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Obtain from the SSA all the records related to the Veteran's claim for SSA disability benefits including a copy of any decision made.

4.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the nature and severity of the Veteran's service-connected disabilities and their effect on his activities of daily life and his need for aid and attendance of another person.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The Board notes that service-connection is in effect for posttraumatic stress disorder, coronary artery disease, diabetes mellitus with erectile dysfunction and diabetic retinopathy, bilateral hearing loss, tinnitus, and diabetic peripheral neuropathy of the bilateral hands and feet. 

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

In rendering the requested opinions, the examiner should address the lay statements by the Veteran and his wife, as well as the December 2007 statement by Dr. Barrenechea.

The rationale for all opinions expressed must be explained.

5.  Provide the Veteran a VA examination to determine the nature and etiology of his benign prostatic hypertrophy.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's benign prostatic hypertrophy began in service, was caused by service, or is otherwise related to active service to include the Veteran's in-service herbicide exposure.

Any opinions expressed must be accompanied by a complete rationale.

6.  Provide the Veteran an appropriate examination to determine the nature and etiology of his hepatitis C.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should answer the following questions:

a.  Discuss the nature, onset, and etiology of the Veteran's hepatitis C.  Specifically, list and discuss all documented and reported pre-service, in-service, and post-service risk factors. 

b.  State whether it is at least likely as not (50 percent probability or more) that the Veteran's hepatitis C began in service, was caused by service, or is otherwise related to his military service, to include the Veteran's in-service blood donations, vaccinations, reported drug use, and in-service sexual trauma. 

Any opinions expressed must be accompanied by a complete rationale. 

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


